ORNEY        @;ENEKA




HonorableWoodard Bass
County Attorney
Wichita County
Wichita Falls, Texas

Attention8 Mr. Henry Anderson,Jr.

Dear Sir:                  OpinionNo. o-6517          .
                           Re: Under the provisionsof~Article7331,
                               R. t. s., as amended,the County Tax
                               Collectoris entitledto oollectthe
                               $1.00 costs only once for each year on
                               all the propertyof the taxpayertaken
                               together,regardlessof the time of
                               paymentby a taxpayerof delinquenttaxes
                               on differentparcelsof propertywhich he
                               owns and whi& paymentsqr,emade at differ-
                               ent times.

We quote from your letterto us of April 4, 1945, as follows:

    "A certainpropertyowner has renderedall of his propertyin the county
    in one rendition,but did not pay the taxes until after four years had
    gone delinquent. He then requestedtwo tax staten&nts;one covering
    part of the propertyin the assessment,and the other coveringthe
    remainderof the propertyin the assessment. On each statement,the
    county tax collectorincluded$1.03 per year as costs. The property
    owner paid the taxes as shown on one of the statements,includingthe
    $1.00 per year Costs; and a few days later tenderedpaymentof the
    taxes shown on the other statement,less the $1.00 per year costs.
    The collectorrefusedto take the paymentwithout the $1.00 per year
    costs.

     "UnderArt. 7331 of Vernon'sTexas Statutes,is the county tax collector
     entitledto collectthe $1.00 costs on each statement,when the taxes
     on a part of the propertyin a single assessmentis paid at one time,
     and later the remainder,
                            of the propertyis said assessmentis paid?"

Article 7331, RevisedCivil Statutes,as amended in 1930, providesin part
as follows:
Hon. Woodard Fn;s - Page #2   (O-6517)



     "For calculatingand preparingredemptioncertificatesand receipts,
     reportingand creditingredemptions,postingComptroller'sredemption
     numbers on the delinquenttax record or annual delinquentlist,
     mailing cekificates of redemptionto taxpayersafter approvalby the
     Comptroller,and for issuingreceiptsor certificatesof redemption
     for the propertyshown on the annual delinquentlist, the tax
     collectorshell be entitledto a fee of One Dollar ($1.00 for each
     correctassessmentof land to be sold, said fee to be taxed ss caste
     againstthe delinquent. Correctassessmentas herein used means the
     inventoryof all propertiesowned by an individualfor any one year.”
     (Emphasisours.)

The Texas SupremeCourt held that under the old law, the Tax Collectorwas
entitledto $1.00 for each tract includedwithin the assessment. State
vs. Slat&r, 38 S. W. (26) 1097.

Since the statutewas changedto its presentform by the 1930 amendment,
however,this officehas uniformlyheld that "regardlessof the time of
paymentby a taxpayerof delinquenttaxes on differentparcelsof property~
which he owns spd,whichpaymentsare made at differenttimes,the One
Dollar fee providedinArticle7331 is oollectableonly once by the
Tax Collectorfor each year on all the propertyof the taxpsyektaken to-
gether. ” (See OpinionNo. o-1619, a oopy of which is enclosed.)

Other opinionsof this depsrtmentreachingthe same conclusioninolude
two opinionswritten on February5, 1931, and on February12, 1931,
respectively,by AssistantAttorneyGeneral F. 0. MaKinsey,end a
conferenceopiqiondated August 18, 1933,written by AssistantAttorney
GeneralHomer C. DeWolfe.

We answer your questionin the nagative.

                                    Yours very truly,

                               ATTORNEY   OE!NERAL
                                                 OF TEXAS

                               s/ J. ArthurSandlin



                               By     J. Arthur Sandlin
                                             Assistant

JAk:rt/ ldw

APPROVEDMAY 3, 1945                 APBOVED OPINIONCOMMITTEE
s/ CARLCG c. ASHLFY                 By B.W. B.
FIRST ASSISTANT                     CHAIRMAN
ATTORNEXCFXEPAL